         Case 2:20-cr-00031-APG-DJA Document 42
                                             41 Filed 12/01/20
                                                      11/30/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     ROBERT O’BRIEN
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Robert_O’Brien@fd.org
 6
     Attorney for Steve Hill
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:20-cr-00031-APG-DJA
11
                    Plaintiff,                             STIPULATION TO CONTINUE
                                                          ORDER
12                                                           EVIDENTIARY HEARING
            v.
                                                                  (First Request)
13
     STEVE HILL,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Kevin D. Schiff, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Robert O’Brien, Assistant Federal Public Defender, counsel for Steve Hill, that the
20
     Evidentiary Hearing currently scheduled on December 9, 2020, be vacated and continued to a
21
     date and time convenient to the Court, but no sooner than sixty (60) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Counsel for the defendant is in the process of filing a motion to compel
24
     production of confidential informant files in this case. Defense counsel believes the motion to
25
     compel confidential informant information would need to be decided before any evidentiary
26
        Case 2:20-cr-00031-APG-DJA Document 42
                                            41 Filed 12/01/20
                                                     11/30/20 Page 2 of 3




 1   hearing on the pending motion to suppress (ECF 34) 1 because the government alleges the
 2   confidential informant(s) provided reasonable suspicion for the traffic stop and additional
 3   investigation (ECF 35).
 4          2.       The defendant is in custody and agrees with the need for the continuance.
 5          3.       The parties agree to the continuance.
 6          This is the first request for a continuance of the Evidentiary Hearing.
 7          DATED this 30th day of November, 2020.
 8
 9    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
10
11
      By /s/ Robert O’Brien                           By /s/ Kevin D. Schiff
12    ROBERT O’BRIEN                                  KEVIN D. SCHIFF
      Assistant Federal Public Defender               Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26          1
                ECF 34 is the corrected version of Defendant’s motion to suppress (ECF 31).
                                                      2
        Case 2:20-cr-00031-APG-DJA Document 42
                                            41 Filed 12/01/20
                                                     11/30/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:20-cr-00031-APG-DJA
 4
                   Plaintiff,                        ORDER
 5
           v.
 6
     STEVE HILL,
 7
                   Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the Evidentiary Hearing currently scheduled for
                                                                   January 27, 2021,
11   Wednesday, December 9, 2020, be vacated and continued to ________________ at the hour of
     9    00 a
12   ___:___ __.m.; or to a time and date convenient to the court.
                          1st
13         DATED this ___ day of November,
                                     December,2020.
                                                  2020.

14
15
                                              UNITED STATES MAGISTRATE JUDGE
16                                            DANIEL J. ALBREGTS
17
18
19
20
21
22
23
24
25
26
                                                 3
